Case 8:18-cv-00813-CJC-KES Document 81 Filed 01/18/19 Page 1 of 10 Page ID #:614


    1 Anthony N. DeMint (Admitted Pro Hac Vice)
        Email: anthony@demintlaw.com
    2 DeMint Law, PLLC
        3753 Howard Hughes Parkway
    3 Second Floor Suite 314
    4 Las Vegas, Nevada 89169
        Telephone: (702) 714-0889
    5
        Darryl C. Sheetz (SBN 98604)
    6 Email: dcsheetz@aol.com
        Law Offices of Darryl C. Sheetz
    7 335 Centennial Way, Suite 100
    8 Tustin, California 92780
        Telephone: (949) 553-0300
    9
        Attorneys for Defendants
   10 Premier Holding Corporation and Randall Letcavage
   11                               UNITED STATES DISTRICT COURT
   12                              CENTRAL DISTRICT OF CALIFORNIA
   13
   14    SECURITIES AND EXCHANGE                             Case No. 8:18-CV-00813-CJC-KES
         COMMISSION,
   15                                                        NOTICE OF MOTION AND MOTION
                     Plaintiff,
   16                                                        FOR LEAVE OF COURT TO
         vs.                                                 WITHDRAW AS COUNSEL OF
   17                                                        RECORD FOR PREMIER HOLDING
         PREMIER HOLDING CORPORATION, et                     CORPORATION AND RANDALL
   18    al.,                                                LETCAVAGE
   19                     Defendants.                        Date: February 25, 2019
   20                                                        Time: 1:30 p.m.
                                                             Ctrm: 7C (Hon. Cormac J. Carney)
   21
        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   22
               NOTICE IS HEREBY GIVEN that on February 25, 2019 at 1:30 p.m. or as soon thereafter
   23
        as the matter may be heard, before the Honorable Cormac J. Carney, United States District Judge,
   24
        Courtroom 7C, United States Courthouse, 350 West 1st Street, Los Angeles, California 90012,
   25
        Anthony N. DeMint of DeMint Law, PLLC (“DeMint”) shall and does hereby seek leave of this
   26
        court to withdraw as counsel for Defendants, Premier Holding Corporation (“Premier”) and
   27
        Randall Letcavage (“Letcavage”)(together Premier and Letcavage, the “Defendants”).
   28
                                                        1
                                                                           Case No. 8:18-CV-00813-CJC-KES
         NOTICE OF MOTION AND MOTION FOR LEAVE OF COURT TO WITHDRAW AS COUNSEL OF RECORD FOR PREMIER
                                 HOLDING CORPORATION AND RANDALL LETCAVAGE
Case 8:18-cv-00813-CJC-KES Document 81 Filed 01/18/19 Page 2 of 10 Page ID #:615


    1          The motion will be made on the grounds that because of Defendants’ failure to respond to

    2 and comply with DeMint, it has become unreasonably difficult for DeMint to carry out effective
    3 representation, and that Defendants have not promptly paid DeMint’s invoices, nor made
    4
        arrangements to do so.
    5
               This motion will be based on this Notice of Motion, the Memorandum of Points and
    6
        Authorities, and the Declaration of Anthony N. DeMint served and filed herewith, and on such
    7
    8 other oral and documentary evidence as may be presented at the hearing of the motion.
    9
   10 DATED: January 17, 2019
   11
                                                           DEMINT LAW, PLLC
   12
   13                                                      /s/ Anthony N. DeMint
                                                           Anthony N. DeMint
   14                                                      Attorney for Defendants
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                       2
                                                                          Case No. 8:18-CV-00813-CJC-KES
        NOTICE OF MOTION AND MOTION FOR LEAVE OF COURT TO WITHDRAW AS COUNSEL OF RECORD FOR PREMIER
                                HOLDING CORPORATION AND RANDALL LETCAVAGE
Case 8:18-cv-00813-CJC-KES Document 81 Filed 01/18/19 Page 3 of 10 Page ID #:616


    1 Anthony N. DeMint (Admitted Pro Hac Vice)
        Email: anthony@demintlaw.com
    2 DeMint Law, PLLC
        3753 Howard Hughes Parkway
    3 Second Floor Suite 314
    4 Las Vegas, Nevada 89169
        Telephone: (702) 714-0889
    5
        Darryl C. Sheetz (SBN 98604)
    6 Email: dcsheetz@aol.com
        Law Offices of Darryl C. Sheetz
    7 335 Centennial Way, Suite 100
    8 Tustin, California 92780
        Telephone: (949) 553-0300
    9
        Attorneys for Defendants
   10 Premier Holding Corporation and Randall Letcavage
   11
                                    UNITED STATES DISTRICT COURT
   12
                                   CENTRAL DISTRICT OF CALIFORNIA
   13
   14
         SECURITIES AND EXCHANGE
   15
         COMMISSION,                                        Case No. 8:18-CV-00813-CJC-KES
   16
                                       Plaintiff,           MEMORANDUM OF POINTS AND
   17                                                       AUTHORITIES IN SUPPORT OF
         vs.                                                MOTION TO WITHDRAW
   18
   19    PREMIER HOLDING CORPORATION, et                    Date: February 25, 2019
         al.,                                               Time: 1:30 p.m.
   20                                                       Ctrm: 7C (Hon. Cormac J. Carney)
                                       Defendants.
   21
   22
   23
   24
   25
   26
   27
   28

                                                       1
                                                                           Case No. 8:18-CV-00813-CJC-KES
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO WITHDRAW
Case 8:18-cv-00813-CJC-KES Document 81 Filed 01/18/19 Page 4 of 10 Page ID #:617


    1                       MEMORANDUM OF POINTS AND AUTHORITIES

    2 History of DeMint’s Representation of Defendant
    3          As set forth in the Declaration of Anthony N. DeMint (“DeMint Decl.”), Defendants
    4
        engaged DeMint about twelve months ago, in January 2018, to represent them in this matter.
    5
        DeMint Decl. ¶ 3.
    6
               Unfortunately, Defendants subsequently violated the written retainer agreement with
    7
    8 DeMint in two serious and fundamental ways: (i) they failed to cooperate with DeMint in the
    9 preparation and conduct of this matter; and (ii) they failed to pay DeMint’s invoices in a timely
   10 way (currently, a large sum is outstanding). Pursuant to the retainer agreement, failure to
   11
        cooperate and failure to pay promptly were agreed-upon reasons for DeMint to withdraw from the
   12
        representation. DeMint Decl. ¶¶ 4-10.
   13
               In June of 2018, DeMint gave written and oral notice to Defendants of its intention to
   14
   15 withdraw from this case unless communication and cooperation were greatly improved, and unless
   16 payment arrangements were made. DeMint Decl. ¶ 7. In taking this position, DeMint was guided
   17 by (i) Local Rule 182(d) (Fed. R. Civ. P. 83), “Attorneys,” which provides that lawyers practicing
   18 before this Court must adhere to the Rules of Professional Conduct of the State Bar of California
   19
        (hereinafter “California Rules”); and (ii) DeMint’s awareness that California Rules 3-700(C)(1)(d)
   20
        and (f) permit a lawyer to withdraw from a matter when the client’s conduct renders it
   21
        “unreasonably difficult for the [lawyer] to carry out the employment effectively” and when the
   22
   23 client breaches an agreement with the lawyer as to legal fees and expenses.
   24          On January 8, 2019, when communication and cooperation had not improved, DeMint

   25 gave notice to Defendants that it would seek to withdraw from representing them. DeMint Decl. ¶¶
   26 8-16.
   27          As DeMint was admitted in this matter Pro Hac Vice, Defendants already have retained

   28 counsel to represent it in this matter (Mr. Darryl Sheetz), and on information and belief

                                                         1
                                                                            Case No. 8:18-CV-00813-CJC-KES
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO WITHDRAW
Case 8:18-cv-00813-CJC-KES Document 81 Filed 01/18/19 Page 5 of 10 Page ID #:618


    1 Defendants will not object to DeMint’s withdrawal. Indeed, Defendants have already specifically
    2 requested from DeMint all documents pertaining to the instant action so that they can prepare for
    3 substitution of counsel, if necessary. DeMint Decl. ¶¶ 15, 17 & 21-22.
    4          A.      This Court Should Permit DeMint to Withdraw based on Defendants’
                       Failure to Cooperate and Comply With and Failure to Pay DeMint
    5
               The decision as to whether an attorney may withdraw is entrusted to the sound discretion
    6
    7 of the Court. Beard v. Shuttermart of Cal., Inc., 2008 WL 410694 at * 2 (S.D. Cal. Feb. 13, 2008);
    8 United States v. Lundstrom, 291 Fed. Appx. 76, 77 (9th Cir. 2008). In considering such a motion,
    9 courts must weigh four factors.
   10                  (1) The reasons why withdrawal is sought; (2) the prejudice withdrawal may cause
   11
                       to other litigants; (3) the harm withdrawal might cause to the administration of
   12
                       justice; and (4) the degree to which withdrawal will delay the resolution of the case.
   13
        Id. See also Stewart v. Boeing Co., 2013 WL 3168269 at * 1 (C.D. Cal. Jun. 19, 2013); Kassab v.
   14
   15 San Diego Police Dept., 2008 WL 251935 (S.D. Cal. Jan. 29, 2008).
   16          Here, as to the first factor, Defendants’ refusal to respond to and comply with DeMint in
   17 the conduct of this litigation, and its refusal to pay DeMint’s invoices, are the reasons that
   18
        withdrawal is sought. Defendants’ failure to respond to and comply with DeMint’s requests was
   19
        not only a violation of Defendants’ agreement with DeMint; this failure was, in addition, a
   20
        stumbling block that made it unreasonably difficult for DeMint to effectively represent Defendants
   21
   22 before this Court. Cf. Beard, 2008 WL 410694 at * 3 (permitting withdrawal where client’s failure
   23 to comply and communicate made it “unreasonably difficult” for the attorneys to adequately
   24 continue representation); Canandaigua Wine Co. v. Moldauer, 2009 WL 89141 at * 2 (E.D. Cal.
   25 Jan. 14, 2009) (permitting withdrawal, over the client’s written objection, where it was clear that
   26
        attorney and client had “reached an impasse with respect to case strategy”). And see Hepl v. Kluge,
   27
        104 Cal. App. 2d 461 (1st Distr. Ct. of Appeal 1951) (permitting attorneys to withdraw where
   28

                                                          2
                                                                            Case No. 8:18-CV-00813-CJC-KES
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO WITHDRAW
Case 8:18-cv-00813-CJC-KES Document 81 Filed 01/18/19 Page 6 of 10 Page ID #:619


    1 there was “constant disagreement” about “the conduct of the litigation” and fees); Board of
    2 Trustees of Sheet Metal Workers v. AAA Mechanical Construction, 2002 WL 32731427 at * 1
    3 (N.D. Cal. Oct, 9, 2002) (permitting attorney to withdraw where the attorney-client relationship
    4
        had “broken down to such an extent that counsel no longer can represent” the client in the case.).
    5
        Detailed information regarding the history and significance of the breakdown of the relationship
    6
        between DeMint and Defendants, and the reason that it is unreasonably difficult for DeMint to
    7
    8 represent Defendants, can be provided to the Court in camera. See DeMint Decl. ¶ 9.
    9          Similarly, Defendants’ failure to pay DeMint’s invoices was not only a violation of their

   10 agreement with DeMint; it was also an unfair burden for DeMint to have such a large outstanding
   11
        non-payment. Cf. Canandaigua Wine Co., 2009 WL 89141 at *2 (permitting withdrawal over the
   12
        client’s written objection where there was an impasse over client’s payment of outstanding legal
   13
        fees); Stewart, 2013 WL 3168269 at * 2 (permitting unpaid attorney to withdraw even though no
   14
   15 substitute counsel had been retained, and stating, “The failure of a client to pay attorney’s fees
   16 provides a sufficient basis on which to grant a request to withdraw from representation.”);
   17 Schueneman v. 1st Credit of America, LLC, 2007 WL 1969708 at *7-8 (N.D. Cal Jul. 6, 2007)
   18 (permitting unpaid attorney to withdraw because defendant breached agreement to pay him,
   19
        although no substitute counsel had been retained); Nedbank Int’l, Ltd. v. Xero Mobile, Inc., 2008
   20
        WL 4814706 at *2 (C.D. Cal Oct. 30, 2008) (noting that failure to pay attorney’s fees “alone can
   21
        be reason enough to grant a motion to withdraw”).
   22
   23          As to the second factor, there will be no prejudice to either litigant in this case. As set forth

   24 in the Declaration of Anthony N. DeMint, Defendant already has retained counsel in this matter
   25 (Mr. Sheetz) and legal counsel advising on this matter but not currently admitted (Mr. Robert
   26 Ouriel). Further, Messrs. Sheetz and Ouriel have requested from DeMint all documents pertaining
   27
   28

                                                           3
                                                                            Case No. 8:18-CV-00813-CJC-KES
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO WITHDRAW
Case 8:18-cv-00813-CJC-KES Document 81 Filed 01/18/19 Page 7 of 10 Page ID #:620


    1 to this case. It is therefore clear that Defendants have asked Messrs. Sheetz and Ouriel to proceed
    2 swiftly to take over from DeMint in this matter. DeMint Decl. ¶¶ 12-15, 21-22.
    3          Accordingly, Defendants will not be without representation here. Cf. Stewart, 2013 WL
    4
        3168269 at * 2 (allowing counsel to withdraw when there was no substitute counsel where there
    5
        was “sufficient time for new counsel to be hired and familiarized with the case”). Significantly,
    6
        when DeMint gave Defendants written and oral warnings that it intended to move to withdraw
    7
    8 from the representation, Defendants did not object – but instead instructed Messrs. Sheetz and
    9 Ouriel to take over representation. DeMint Decl. ¶¶ 12-15, 17. The parties’ statements and actions
   10 are conclusive proof that they themselves do not consider that they would be prejudiced by
   11
        DeMint’s withdrawal.
   12
               Third and fourth, DeMint’s withdrawal would cause no harm to the administration of
   13
        justice and cause no delay in this case. DeMint does not seek to withdraw for tactical reasons or to
   14
   15 delay the case. To the contrary, given the poor relationship between Defendant and DeMint over
   16 numerous months, DeMint’s withdrawal could only have a beneficial effect and might lead to an
   17 efficient resolution in this Court. DeMint Decl. at ¶¶ 19-22.
   18          Specifically, over the year since DeMint’s engagement, DeMint and Defendants have not
   19
        communicated well, and DeMint believes that it lacks the information and compliance it needs to
   20
        effectively represent Defendants. For instance, with respect to the recent discovery dispute heard
   21
        by Magistrate Judge Scott, DeMint was unable to discuss the referenced matters or required
   22
   23 discovery to be provided by January 28, 2019, though such discussion would be necessary for
   24 DeMint to effectively represent Defendant’s interests. Cf. Hershey v. Berkeley, 2008 WL 4723610
   25 at * 2 (C.D. Cal. Oct. 24, 2008) (permitting counsel to withdraw where client’s
   26 “nonresponsiveness has rendered it nearly impossible” for counsel to prosecute the action).
   27
   28

                                                         4
                                                                            Case No. 8:18-CV-00813-CJC-KES
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO WITHDRAW
Case 8:18-cv-00813-CJC-KES Document 81 Filed 01/18/19 Page 8 of 10 Page ID #:621


    1          Accordingly, DeMint’s continued presence in the case, while having extremely poor

    2 communications with and cooperation from the Defendants, could only harm efficiency and cause
    3 additional delays. See DeMint Decl. ¶ 9, 11-14, 17, 21.
    4
               On the opposite side of the ledger, DeMint would be materially harmed if forced to remain
    5
        in the case, while being unpaid by Defendants and hampered by an unreasonably difficult
    6
        situation. It is beyond dispute that Defendants have violated the retainer agreement with DeMint
    7
    8 by failing to cooperate and comply, and failing to pay DeMint’s invoices. Moreover, Defendants
    9 have not made arrangements for payments, though they owe DeMint a large amount of money.
   10 DeMint has represented Defendant for over one-year. For a significant portion of this work,
   11
        DeMint has not been compensated. DeMint Decl. ¶ 10.
   12
               To conclude, given the breakdown in the relationship between DeMint and Defendants,
   13
        Defendants’ failure to cooperate and comply with DeMint, and Defendants’ failure to pay DeMint,
   14
   15 this Court should allow DeMint to withdraw from the representation. Already admitted counsel is
   16 working on this matter. Thus, the facts weigh heavily in favor of permitting DeMint to withdraw.
   17          WHEREFORE, for all of the reasons stated herein and in the DeMint Declaration, DeMint
   18 respectfully requests the Court’s permission to withdraw as counsel for Defendants, and for such
   19 other and further relief to which it may justly be entitled.
   20
   21 DATED: January 17, 2019                        Respectfully Submitted
   22
   23                                                By:
   24                                                          Anthony N. DeMint
                                                               Attorneys for Defendants
   25                                                          Premier Holding Corporation and Randall
                                                               Letcavage
   26
   27
   28

                                                           5
                                                                            Case No. 8:18-CV-00813-CJC-KES
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO WITHDRAW
Case 8:18-cv-00813-CJC-KES Document 81 Filed 01/18/19 Page 9 of 10 Page ID #:622


    1                                      PROOF OF SERVICE
      I am over the age of 18 years and not a party to this action. My business address is:
    2        DeMint Law, PLLC
             3753 Howard Hughes Parkway, Second Floor Suite 314, Las Vegas, NV 89169
    3        Telephone No. (702) 714-0889
    4
      On January 17, 2019, I caused to be served the document entitled NOTICE OF MOTION AND
    5 MOTION FOR LEAVE OF COURT TO WITHDRAW AS COUNSEL OF RECORD FOR
      PREMIER HOLDING CORPORATION AND RANDALL LETCAVAGE,
    6 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF, AND
      DECLARATION OF ANTHONY N. DEMINT, ESQ. IN SUPPORT THEREOF on all the
    7 parties to this action addressed as stated on the attached service list:
    8
        ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection and
    9 mailing today following ordinary business practices. I am readily familiar with this agency’s
        practice for collection and processing of correspondence for mailing; such correspondence would
   10 be deposited with the U.S. Postal Service on the same day in the ordinary course of business.
   11
        ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I personally
   12 deposited with the U.S. Postal Service. Each such envelope was deposited with the U.S. Postal
        Service at Los Angeles, California, with first class postage thereon fully prepaid.
   13
   14 ☐      EXPRESS U.S. MAIL: Each such envelope was deposited in a facility regularly
      maintained at the U.S. Postal Service for receipt of Express Mail at Los Angeles, California, with
   15 Express Mail postage paid.
   16
      ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the office of the
   17 addressee as stated on the attached service list.
   18 ☐      UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated by United
   19 Parcel Service (“UPS”) with delivery fees paid or provided for, which I deposited in a facility
        regularly maintained by UPS or delivered to a UPS courier, at Los Angeles, California.
   20
        ☒      ELECTRONIC MAIL: By transmitting the document by electronic mail to the electronic
   21
        mail address as stated on the attached service list.
   22
        ☒      E-FILING: By causing the document to be electronically filed via the Court’s CM/ECF
   23 system, which effects electronic service on counsel who are registered with the CM/ECF system.
   24
        ☐      FAX: By transmitting the document by facsimile transmission. The transmission was
   25 reported as complete and without error.
   26           I declare under penalty of perjury that the foregoing is true and correct.
   27
        Date: January 17, 2019
   28                                                         Anthony N. DeMint

                                                          6
                                                                            Case No. 8:18-CV-00813-CJC-KES
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO WITHDRAW
Case 8:18-cv-00813-CJC-KES Document 81 Filed 01/18/19 Page 10 of 10 Page ID #:623


    1                               SEC v. Premier Holding et al.
                     United States District Court—Central District of California
    2                             Case No. 8:18-cv-00813-CJC-KES
    3                                       SERVICE LIST
    4
                   Howard A. Fischer (served by CM/ECF only)
    5              Bennett Ellenbogen (served by CM/ECF only)
                   Securities and Exchange Commission
    6              200 Vesey Street
                   New York, New York 10281
    7              Attorneys for Plaintiff Securities and Exchange Commission
    8
                   Joseph Greenblatt (served by email and regular mail)
    9              1701 Brookshire Ave. Tustin, CA 92780-6642
                   Email: jboatjoe@gmail.com
   10              Pro Se
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    7
                                                                        Case No. 8:18-CV-00813-CJC-KES
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO WITHDRAW
